 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11   HAL BERNARD BLACK,             ) Case No. CV 19-3562-FMO (JPR)
12                                  )
                      Petitioner,   )
13                                  )        J U D G M E N T
                 v.                 )
14                                  )
     F. MARTINEZ, Warden,           )
15                                  )
                      Respondent.   )
16                                  )

17
          Pursuant to the Order Denying Petition and Dismissing
18
     Action,
19
          IT IS HEREBY ADJUDGED that this action is dismissed.
20
21
     DATED: May 16, 2019             ______________/s/_________________
22                                        FERNANDO M. OLGUIN
                                          U.S. DISTRICT JUDGE
23
24
25
26
27
28
